                                       IN THE UNITED STATES DISTRICT COURT
                                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                               CHARLOTTE DIVISION
                                               3:17-CR-00365-RJC-DCK
                USA                                              )
                                                                 )
                    v.                                           )                ORDER
                                                                 )
                RAMION BAKER                                     )
                                                                 )

                         THIS MATTER is before the Court on the defendant’s pro se motion for a reduced

              sentence pursuant to the First Step Act of 2018. (Doc. No. 16).

                         Local Criminal Rule 47.1(D) provides that the government is not required to respond to

              pro se motions unless ordered by the Court.

                         IT IS, THEREFORE, ORDERED that the government shall file a response to the

              motion for sentence reduction within thirty (30) days of the entry of this Order.



Signed: September 15, 2020




                         Case 3:17-cr-00365-RJC-DCK Document 17 Filed 09/15/20 Page 1 of 1
